Citation Nr: 1212747	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of status post right knee arthroscopy, lateral release and Fulkerson osteotomy for patello-femoral pain (right knee condition) prior to October 14, 2010 and from January 1, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1990 to November 1999.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, and a statement of the case was issued in June 2008.  The Veteran's Form 9 Appeal was received in October 2008 and is untimely; however, the RO did not advise her that the substantive appeal was untimely and continued to process the appeal by affording her a Board hearing in February 2010.  Inasmuch as the RO continued to process the appeal; the need for a timely substantive appeal was waived.  Percy v. Shinseki, 23 Vet. App. (2009).  

In February 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A rating decision in January 2012 shows that a temporary evaluation of 100 percent was assigned effective October 14, 2010 based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from January 1, 2011.  

A review of the Virtual VA paperless claims processing system includes VA medical records from October 2010 to May 2011 and the rating decision dated in January 2012.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In April 2010, the Board remanded the issue for further development.  In light of the subsequent development since the Board's remand in April 2010, another remand is necessary under the duty to assist for reasons explained below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board remanded the issue for a VA examination to determine the current level of severity of the right knee disability and for consideration of whether the criteria for submission for assignment of an extraschedular rating for a right knee condition pursuant to 38 C.F.R. § 3.321(b)(1) were met.  The Veteran was afforded a VA examination in June 2010, during which she reported that she worked full time as an instructor for the past two to five years and lost two weeks from work during the past twelve months because of her right knee disability.  

An opinion dated in June 2011 regarding extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was obtained from the Director of the Compensation Service (C&P).  The C&P Director determined that the Veteran was not entitled to an extraschedular evaluation for her right knee disability as there was no unusual or exceptional disability pattern that rendered the application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1).  He noted that the evidence did not show any surgical procedures or hospitalization for the right knee since service.  He further indicated that there was no evidence from the Veteran's employer showing lost time from work nor was there evidence from a potential employer that the right knee disability prevented the Veteran from being hired.  

VA medical records in the Virtual VA paperless claims processing system show that on October 14, 2010 the Veteran underwent an arthroscopic partial lateral meniscectomy, chondroplasty of the medial and lateral compartments, and percutaneous lateral retinacular release.  VA progress notes in April 2011 show the Veteran complained of right knee pain and swelling.  As the evidence suggests a material change in the disability since the Veteran was last examined by VA in June 2010, a reexamination is necessary under 38 C.F.R. § 3.327.  Further, as VA records associated with the Virtual VA paperless claims processing system from October 2010 to May 2011 were not made available to the C&P Director, which include a report of the Veteran's October 2010 right knee surgery, an addendum opinion from the C&P Director is necessary.  

The rating decision in January 2012 cites to VA medical records dated in September 2011 which are not in the file and need to be obtained.  In February 2010 the Veteran indicated that she has been treated at VA medical facilities in Bangor, Jamaica Plain, Caribou, and Togus.  While subsequently some records were obtained from the facilities in Bangor and Togus, not all the records were associated with the claims folder which the Veteran identified.  Therefore all outstanding VA medical records need to be associated with the claims folder.  

As the issue needs to be remanded for other development, another duty to assist letter should be sent to the Veteran advising her that she may submit evidence from her employer which shows that her right knee disability causes marked interference with employment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA medical records from 2000 to the present from the facility in Bangor, ME; from 2008 to the present from Jamaica Plain, ME; from 2008 to the present from Caribou, ME; and from 2007 to the present from Togus, ME.  Any other outstanding VA medical records from the VA Maine Healthcare System should be associated with the record.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Send the Veteran a duty to assist letter notifying her that she may submit evidence from her employer which shows that her service-connected right knee disability causes marked interference with employment.  

3. Afterwards, schedule the Veteran for a VA examination of the right knee by an appropriate specialist.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file. 

The evaluation of the right knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  If feasible, any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  This determination also should be expressed, if feasible, in terms of the degree of additional range of motion loss.
The examiner should determine whether this is lateral instability or recurrent subluxation of the right knee; and if so, this determination should be express in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation. 

The examiner should indicate whether there is effusion, determine if the knee locks and if so the frequency of the locking.  The examiner should comment on whether there is ankylosis with full extension or in slight flexion between 0 and 10 degrees.  

With respect to each residual manifestation associated with the Veteran's service-connected right knee condition, the examiner is asked to comment on its affect on the Veteran's employment and activities of daily living. 

A complete rationale must be given for any opinion expressed, foundation for all conclusions should be set forth, and the examiner should consider the Veteran's complaints.  The report of the examination should be associated with the claims file. 

4. Afterwards, ask the C&P Director to review the claims folder and records associated with the Virtual VA paperless claims processing system, which include the right knee surgery on October 14, 2010, whereby the Veteran underwent an arthroscopic partial lateral meniscectomy, chondroplasty of the medial and lateral compartments, and percutaneous lateral retinacular release.  The C&P Director should provide an addendum opinion as to whether the Veteran is entitled to an extra-schedular evaluation for her right knee condition.  

5. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


